Citation Nr: 0620535	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  96-31 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied reopening the claim 
because new and material evidence had not been submitted.  In 
September 2002, the Board reopened the veteran's claim and 
undertook additional development of evidence, subsequently 
remanding to the RO in June 2003 for completion of that 
development.  In July 2004, the Board finally rendered a 
decision on the merits of the veteran's claim, denying 
service connection for a back disability.

The veteran appealed the Board's July 2004 decision to the 
Court of Appeals for Veterans Claims, which remanded the 
veteran's appeal pursuant to a Joint Motion to vacate and 
remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the Board referred the 
veteran's claim for a medical expert opinion as set forth in 
VHA Directive 2000-049 dated December 13, 2000, and pursuant 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. 
§ 7109 (West 2002); and 38 C.F.R. § 20.901 (2004).  In 
accordance with this Directive, the Board requested an 
orthopedist provide a medical advisory opinion.  

The Board received the medical expert's opinion letter in 
April 2006.  In May 2006, a letter with the medical expert's 
opinion attached was forwarded to the veteran.  He was 
provided 60 days to respond.  On June 21, 2006, the Board 
received the veteran's response with additional evidence 
attached to it.  As part of his response, he requested that 
the case be remanded to the Agency of Original Jurisdiction 
or the Appeals Management Center for review of the new 
evidence he submitted.

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished, the veteran's 
claim should be readjudicated in light of the 
additional documents the veteran submitted.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be allowed 
for response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

